                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JACOB S. SILVERMAN,
                                  11                                                    Case No. 18-07620 BLF (PR)
                                                     Plaintiff,
                                  12                                                    ORDER OF SERVICE; DIRECTING
Northern District of California




                                                                                        DEFENDANTS TO FILE
 United States District Court




                                  13           v.                                       DISPOSITIVE MOTION OR
                                                                                        NOTICE REGARDING SUCH
                                  14    NAPA STATE HOSPITAL, et al.,                    MOTION; INSTRUCTIONS TO
                                                                                        CLERK
                                  15                 Defendant.
                                  16

                                  17

                                  18         Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against the Napa State Hospital (“NHS”) for inhumane conditions. The
                                  20   Court twice dismissed the complaint with leave to amend for Plaintiff to name a proper
                                  21   defendant for this action to proceed. Dkt. Nos. 7, 10. Plaintiff has filed an amendment,
                                  22   naming two individuals as defendants. Dkt. No. 12.
                                  23

                                  24                                          DISCUSSION
                                  25   A.    Standard of Review
                                  26         A federal court must conduct a preliminary screening in any case in which a
                                  27   prisoner seeks redress from a governmental entity or officer or employee of a
                                  28
                                   1   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   2   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   3   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   4   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   5   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   7   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   8   violated, and (2) that the alleged violation was committed by a person acting under the
                                   9   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  10   B.     Plaintiff’s Claims
                                  11          In the original complaint, Plaintiff claimed that while he was at NHS from August
                                  12   7, 2018 to August 28, 2018, he experienced unsanitary conditions in the bathrooms and
Northern District of California
 United States District Court




                                  13   showers which were not adequately and regularly cleaned. (Docket No. 1 at 3.) The only
                                  14   named defendant was NHS. (Id. at 2.) In an amended complaint, Plaintiff alleged the
                                  15   same unsanitary conditions during the same period of time, but named the following as
                                  16   Defendants: “Napa State Hospital (NSH), Napa County Board of Supervisor(s) Doe(s),
                                  17   Chairmen(s) Doe(s) of Operations for bathroom/shower sanitations, Supervisor(s) Doe(s)
                                  18   of Unit Q-9 bathroom/shower sanitations, at NSH.” DKt. No. 8 at 1, caption. The Court
                                  19   advised Plaintiff that the only potential defendant for this action was the “Supervisor” of
                                  20   “Unit Q-9,” if such a person exists, because presumably that person would have been
                                  21   responsible for the maintaining the bathrooms and showers in Unit Q-9, where the
                                  22   allegedly unsanitary conditions existed. Dkt. No. 10 at 3.
                                  23          In response, Plaintiff has filed a document titled, “Plaintiff’s amending of complaint
                                  24   to add defendants named as Erin Sherman and Ken Maiseld – Supervisors.” Dkt. No. 12.
                                  25   The Court construes this document as an amendment to the amended complaint rather than
                                  26   a second amended complaint, which would supersede the prior amended complaint in its
                                  27   entirety. In this amendment, Plaintiff names as Defendants Supervisors Ken Maiseld and
                                  28                                                 2
                                   1   Erin Sherman, who “knowingly declined plaintiff the ability to use cleaning disinfectants
                                   2   to sanitize the bathrooms” and “deliberately declined to create a proper professional
                                   3   sanitary environment to use the bathroom and shower.” Dkt. No. 12 at 1. With this
                                   4   information, Plaintiff has stated a cognizable claim for unsanitary conditions at NHS
                                   5   during the time described. See Farmer v. Brennan, 511 U.S. 825, 832 (1994).
                                   6

                                   7                                         CONCLUSION
                                   8          1.     This action shall proceed against Defendants Erin Sherman and Ken Maiseld
                                   9   at NHS. The Clerk shall terminate all other Defendants from this action.
                                  10          2.     The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                  11   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                  12   of the first amended complaint and the amendment thereto, Dkt. Nos. 8, 12, all attachments
Northern District of California
 United States District Court




                                  13   thereto, and a copy of this order upon Defendants Supervisors Erin Sherman and Ken
                                  14   Maiseld at the Napa State Hospital, (2100 Napa-Vallejo Highway, Napa, CA 94558-
                                  15   6293). The Clerk shall also mail a copy of this Order to Plaintiff.
                                  16          3.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                  17   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                  18   summons and the complaint. Pursuant to Rule 4, if Defendants, after being notified of this
                                  19   action and asked by the Court, on behalf of Plaintiff, to waive service of the summons, fail
                                  20   to do so, they will be required to bear the cost of such service unless good cause shown for
                                  21   their failure to sign and return the waiver form. If service is waived, this action will
                                  22   proceed as if Defendants had been served on the date that the waiver is filed, except that
                                  23   pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file an answer
                                  24   before sixty (60) days from the day on which the request for waiver was sent. (This
                                  25   allows a longer time to respond than would be required if formal service of summons is
                                  26   necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                  27   form that more completely describes the duties of the parties with regard to waiver of
                                  28                                                  3
                                   1   service of the summons. If service is waived after the date provided in the Notice but
                                   2   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                   3   from the date on which the request for waiver was sent or twenty (20) days from the date
                                   4   the waiver form is filed, whichever is later.
                                   5          4.     No later than ninety-one (91) days from the date this order is filed,
                                   6   Defendants shall file a motion for summary judgment or other dispositive motion with
                                   7   respect to the claims in the complaint found to be cognizable above.
                                   8                 a.     Any motion for summary judgment shall be supported by adequate
                                   9   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  10   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  11   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  12   opinion that this case cannot be resolved by summary judgment, he shall so inform the
Northern District of California
 United States District Court




                                  13   Court prior to the date the summary judgment motion is due.
                                  14                 b.     In the event Defendants file a motion for summary judgment, the
                                  15   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  16   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  17   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  18          5.     Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  19   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  20   motion is filed.
                                  21          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  22   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  23   must come forward with evidence showing triable issues of material fact on every essential
                                  24   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  25   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  26   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  27   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  28                                                   4
                                   1   F.3d 651, 653 (9th Cir. 1994).
                                   2            6.       Defendants shall file a reply brief no later than fourteen (14) days after
                                   3   Plaintiff’s opposition is filed.
                                   4            7.       The motion shall be deemed submitted as of the date the reply brief is due.
                                   5   No hearing will be held on the motion unless the Court so orders at a later date.
                                   6            8.       All communications by the Plaintiff with the Court must be served on
                                   7   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                   8   copy of the document to Defendants or Defendants’ counsel.
                                   9            9.       Discovery may be taken in accordance with the Federal Rules of Civil
                                  10   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  11   Rule 16-1 is required before the parties may conduct discovery.
                                  12            10.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
Northern District of California
 United States District Court




                                  13   court informed of any change of address and must comply with the court’s orders in a
                                  14   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  15   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  16            11.      Extensions of time must be filed no later than the deadline sought to be
                                  17   extended and must be accompanied by a showing of good cause.
                                  18            IT IS SO ORDERED
                                  19   Dated: _March 30, 2020_                                ________________________
                                                                                              BETH LABSON FREEMAN
                                  20
                                                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25   Order of Service
                                       PRO-SE\BLF\CR.18\07620Silverman_svc

                                  26

                                  27

                                  28                                                      5
